Citation Nr: 1630802	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-32 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for residuals of blood poisoning.


REPRESENTATION

Appellant represented by:	John Hursh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from July 1965 to January 1966 and from January 1971 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which denied service connection for blood poisoning.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in November 2015.  A copy of the hearing transcript is of record.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of blood poisoning due to VA treatment in December 1965 or January 1966 has been raised by the record during the Veteran's November 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary in order to fully and fairly adjudicate the Veteran's claim.

First, as noted above, the Veteran alleged that he received inadequate treatment at the Cheyenne VA Medical Center, resulting in additional disability, thus raising a claim under 38 U.S.C.A. § 1151.  Because this treatment relates to the same disability at issue in the service connection claim on appeal, the two claims are intertwined and should be adjudicated concurrently.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue, and that such claims should not be adjudicated piecemeal).

Second, in February 2016, the Veteran submitted a private medical opinion in support of his claim.  This additional evidence has not been reviewed by the AOJ, and the Veteran has not expressly waived such review.  Therefore, the case must be remanded.  See 38 C.F.R. § 20.1304(c) (2015) (any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant); see also 38 U.S.C.A. § 7105(e)(1), (2) (West 2014, as amended, Pub. L. No. 112-154, § 501(a) (Aug. 6, 2012)) (automatic waiver applicable only in cases where a substantive appeal is filed on or after Feb. 2, 2013).

Third, it is unclear from the current record whether the Veteran has a current disability related to his claim.  The Veteran himself reported having a damaged heart muscle.  See Hearing Transcript at 9.  However, he does not have the necessary medical knowledge or expertise to diagnose any specific heart disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The February 2016 private opinion noted "compromised lung function" and a higher incidence of pneumonia.  However, a VA examination is necessary to determine what diagnosed conditions are present in the Veteran and related to his period of service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to assess the nature of any current residuals of the Veteran's reported sepsis in December 1965.  The examinations should specifically assess any current heart and lung conditions.  All indicated tests and studies should be completed.  Following completion of the above, forward the claims file to an infectious disease specialist, if possible, to obtain a VA opinion regarding the etiology of the diagnosed conditions.  If an infectious disease specialist is not available, then forward the claims file to another appropriate examiner for the requested opinion.  The opinion should address the following:

a.  Based on the previously obtained VA examinations, what are the current heart and/or lung conditions present in the Veteran?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran incurred sepsis in December 1965 while in service?  

In addressing this question, the examiner's attention is directed to the following evidence:

i.  The service treatment records do not show treatment for sepsis.  Immunization records subsequent to the incident do not describe any blood disorder.  (See STR-Medical, VBMS receipt date 07/23/2010.)  

ii.  The VAMC in Cheyenne states that it has no evidence of any treatment of the Veteran and no evidence of patient registration.  However, the Veteran testified that, at that time, he cut his right hand at the beginning of a trip from New York to Wyoming.  Over the course of the next several hours, he reportedly developed red streaks from the palm of his hand extending up to the elbow.

After arriving in Wyoming, he reportedly went to the Cheyenne VA Medical Center where he was examined, told to wrap the arm in hot towels, and was given a prescription.

iii.  He testified that, following his visit to the Cheyenne VA medical center, the wound did not heal for some time.

c.  If the Veteran incurred sepsis or another condition in December 1965, is it at least as likely as not (50 percent or greater probability) that any or all of the diagnosed heart and/or lung conditions is etiologically related to that sepsis or other condition?

In addressing this question, the examiner's attention is directed to the following evidence:

i.  Treatment records from June 1968 through August 1968 are not available.  However, the Veteran testified that he experienced severe chest pain while walking in June 1968.  He was informed by his physician that the problem was solely due to the fact that he smoked.

ii.  By August 1968, his pain was so severe that he went to the emergency room where he reports being diagnosed with pericarditis.

iii.  Service treatment records are available for the Veteran's period of reserve service (not active duty).  In a  March 1979 medical history report, the Veteran reported a prior history of pericarditis in 1968, but otherwise indicated his current health to be "excellent."

iv.  A June 1983 examination was within normal limits, with no heart or lung condition noted.

v.  In a June 1987 medical history report, the Veteran reported a prior history of pericarditis in 1968, but otherwise indicated his current health to be "excellent."

vi.  A July 1987 examination, including an electrocardiogram, was normal.

vii.  A July 1991 examination was within normal limits.  The Veteran reported a history of pericarditis in 1968, but denied any heart problems since.

viii.  Service treatment records from August 1991 noted the Veteran had elevated cholesterol.  He was placed on a profile for possible coronary artery disease to avoid strenuous physical activity.

ix.  However, private treatment records from September 1991 indicated there was no underlying cardiac problem and the limits on strenuous activity were lifted.  Additional records from January 1992 noted the Veteran had excellent exercise tolerance, with no evidence of exercise-induced ischemia.

x.  A May 1996 examination was normal.  The Veteran again noted a history of pericarditis in 1968, but indicated his current health was "excellent."

The examiner must provide a complete explanation for the opinion, citing to the medical evidence of record when necessary to support the conclusion reached.  If the examiner is unable to render the requested opinion without resorting to speculation, he/she must so state.  However, an explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

2.  Following completion of the foregoing, and in addition to adjudicating the referred 38 U.S.C.A. § 1151 claim in the first instance, readjudicate the Veteran's claim for service connection for residuals of blood poisoning.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


